Case 2:20-cr-00490-SB Document 55 Filed 03/05/21 Page 1 of 2 Page ID #:165



 1                                                           CLERK, U.S. Di`~~7RIGT COI.IRT

 2
                                                                   MAR - 5 2021
 3
                                                            CENTRA    ISTRfGT OF CALIrORNI:a
 4                                                          EY n        _            DcPUT'(


 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                 No. ~~ Zo -X190 -S ~3-"L
12
                  Plaintiff,                                        RELO~N][SETTING
13                                            ONDI    RTIONS  U OF         SE AFTER
             v.                                HEARING(18 U.S.C. §3148( ):
14
        /
        ..~
         '                                    (A~ llegations of Violation of Pretrial
            ~.~e~ ~'`u~~' ~i L ~l~o            Conditions of Release)
15

16
                                                   A.
17
            On motion of the Government involving an alleged violation of conditions of
18
     pretrial release, and a warrant for arrest,
19
                                                   I:
20
            The court finds there is:
21
     (1)
22
           (A) O          Probable cause to believe that the defendant has committed a
23
                          Federal, State, or local crime while on release and/or
24
           (B) ~~ Clear and convincing evidence that the defendant has violated any
25
                          other condition of release; and
26
     (2)   (A) (~         Based on the factors set forth in 18 U.S.C. §3142(g), there is no
27
                          condition or combination ofconditions ofrelease that will assure
28
                          that the defendant will not flee or pose a danger to the safety of
                                                                                               I~
Case 2:20-cr-00490-SB Document 55 Filed 03/05/21 Page 2 of 2 Page ID #:166




 1              any other person or the community; q~ ~~-
                                                  1
 2       (B) (~ The defendant is unlikely to abide by any condition or
 3                    combination of conditions of release.
 4 (3)          O     There is probable cause to believe that, while on release, the
 5                    defendant committed a Federal, State, or local felony, and the
 6                    presumption that no condition or combination of conditions will
 7                    assure that the person will not pose a danger to the safety of any
 8                    other person or the community has not been rebutted.
 9                                         OR
10 (4)         ()     The court finds that there are conditions ofrelease that will assure
11                    that the defendant will not flee or pose a danger to the safety any
12                    other person or the community, and that the defendant will abide
13                    by such conditions. See separate Order setting conditions.
14             () It is further ordered that this order is stayed for 72 hours in order
15                    to allow the Government to seek review from the assigned district
16                    judge or criminal duty district judge as appropriate.
17                                         OR
is                                          C.
19             (      IT IS ORDERED defendant be detained prior to trial.
20   DATED:
21

22

23                                 PED O V. CASTILLO
                                   UNI ED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                                                     -2-I
